Per Curiam.
This, like the case of the Mayor and Aldermen of Paterson v. Jersey City, was a certiorari proceeding attacking the validity of an order of a justice of the Supreme Court, appointing commissioners to condemn the right to take, and divert perpetually, water from the Roekaway river sufficient in quantity to supply the inhabitants of Kearny with that ¿necessity. The judgment of the Supreme Court was in favor of the right of Kearny to maintain the condemnation proceedings.
The objection that the respondent is seeking, by this proceeding, to condemn property already devoted to public use, is disposed of by our opinion in the case just adverted io, brought by Paterson against Jersey City.
As to the other grounds of appeal argued before us we concur in the views expressed by the Supreme Court in the opinion delivered by it in the present case.
The judgment under review will be affirmed.
For affirmance—The Chancellor, Chime Justice, Garrison, Trenoitard, Parker, Bergen, Black, Bogert, Vre-DENBURGH, WHITE, HePPENIIEIMBR, WILLIAMS, JJ. 12.
For reversal—None.